ON A RE-HEARING,
Vooruies, J.
The counsel of Mrs. Valois in her application for a re-hearing have thought proper to use the following language:
“They find that their position in this case, and the object of this appeal, have been totally misapprehended, &c.”
Prom a careful reconsideration of this case, we are now fully convinced that there is no error to the prejudice of the appellant in the judgment heretofore rendered by us, and consequently no foundation for such assertion. The object of Mrs, Valois' appeal appears to us to be too plain to be misapprehended. She claims, as already stated in our former judgment, by inheritance from her deceased father, TTrbodn Gaienni'e, an undivided twelfth of all the alluvion formed between a certain tract of land described in her petition and the river Mississippi. It is, however, conceded by her counsel, that her ancestor’s title to an undivided half of this tract, with the right to the alluvion, was divested on the 2flth February, 1824-, by virtue of a sale from him to Constance Vivant, f. w. c., and that the same is now vested in the creditors of the insolvent, Thomas Barrett. But the counsel say : “ Gaienni'e died in 1825, and in the settlement of the estate, the other undivided half of the saw-mill and the property upon which it was situated, were sold by the Register of Wills on the '8th of April, 182D, pursuant to an order of court. In this sale, this property is described as situated on the batture ’of Suburb Delord, measuring 120 feet front to the river, by 250 in depth, forming a rectangular parallelogram, and bounded by the river." This, as must be observed in our decision, certainly did not escape our attention. But it may not be amiss to remark in this connection, that the proces-verbal of the Register of Wills shows that that sale purports to be a sale of all the property and effects of the succession of Qaiennié. This we think is certainly significant. If the alluvion in question ivas then a fit subject for exclusive ownership, it may be asked with propriety, why was it not mentioned in the inventory, the sale, or in any of the other proceedings of the succession ? The counsel proceeds: “ The court will, therefore, perceive, that when they say the question is presented, whether Thomas Ban'rett, the insolvent, ever acquired any legal title to more than the undivided half of the alluvion in question, they exhibit an entire misapprehension of the case.” The Syndic claims the ownership of the entire tract or parallelogram, and as such riparian proprietor, all the alluvion in controversy. Whether it was proper to examine the title of Barrett, derived from the sale of the 8th of April, 1825, to an undivided half of this tract, is a question to which the counsel’s brief affords, we- think, an apposite answer. If that sale had not an important bearing on the question as to the right to the alluvion, why was its legality then so strenuously opposed by them ?
In our opinion we said, “ that the tract thus sold to Pierre Edmond Voucher was bounded by the river, the real boundary, and that nothing intervened worthy of being considered a fit subject for exclusive ownership, giving him *109consequently the right of accession, &c.” Have wo erred in this conclusion ? The counsel say : “In this case we base our claim entirely upon the ground, that there was outside of this parallelogram of 120 by 250 feet, sold to Fouaher, an extent of batture sufficient to be susceptible of private ownership, which, not having been expressly included in the sale, still belongs with its accessories to the heirs of Gaiennik But on what proof is this attempted to be justified? It is said that on the 26th of April, 1832, when D. F. Burthe, the vendee oí Fouaher, sold to John Green, a plan, under which th'at sale was made, showed that a public road, ordered by the City Council in 1830, now called Front Street, was situated at a distance of 807 feet from New Levee Street, and consequently 57 feet in advance of the parallelogram sold by the Register of Wills. That, “ according to the testimony of Pifié, the batture has now increased to 400 or 500 feet in width in front of Front Street. Taking it at the outside estimate, the batture has increased 400 feet in 23 years, a little over 18 feet per annum. Supposing the batture to have increased prior to 1832, at about the same rate as since, which was no doubt the case, we find that of the 217 feet existing in 1832, in advance of the limit of the lot sold to Foucher in 1825, 125 feet were formed during the seven years, from 1825 to 1832. Consequently, there existed, at the time of the sale of Foucher, over 90 feet of batture in front of the prescribed limits of the lot sold to him by the Register of Wills.” Is it upon such fanciful speculation or theory that we are bound to conclude that there must have existed outside of the parallelogram, on the 8th of April, 1825, an extent of batture sufficient to be susceptible of private ownership ? If such had really been the case, it certainly must have been within the knowledge of persons then residing in the neighborhood by whom it could have been proved, and whose testimony should have boon resorted to for that purpose. It is incumbent on a party to make his case certain and not probable merely.
The counsel have also thought proper to remark, “ that their explanation in regard to the clerical errors in the decree of the court below, which render that ■decree a mere impracticable absurdity, has not even attracted the attention of this court.” It is certain that the alleged errors could only result to the benefit of the appellant, Mrs. Valois, and consequently to the prejudice of the appellee. Hence, we must confess that we are at a loss to discover the reason or motive which prompted the remark. But be this as it may, we readily acknowledge that not only this, but the prayer of the appellee for an amendment of that decree in his favor had escaped our notice. Hence the amendment must be made to conform with our decision.
It is, therefore, ordered and decreed, that the judgment of the court below be amended by avoiding and setting aside that portion of it which reads as follows : “ and it is further ordered and decreed, that Mrs. Valois be decreed to be the owner of one undivided twelfth part, 1-12, of the other undivided one half of the batture situated in front of the lot of ground formerly belonging to and owned by Drbain Gaiennie and fully described in the act of sale, the petition, and plan of E. L. Filié on file, and that she bo put immediately in possession of so much of said batture as is not required for public use at this time, as appears by a plan of L. E. Filié, City Surveyor, on file herein;” and that in every other respect said judgment be affirmed with costs.